internal_revenue_service date -------------------- ---------------------- -------------------------- number info release date conex-171555-03 cc ita b5 uil dear ms ------- this letter responds to your inquiry of date to senator john kerry about the proper tax treatment of damages received from a settlement award senator kerry asked us to respond to you directly --------------------------------------recently agreed to pay damages to all alleged victims of sexual abuse by --------- you were told that sec_104 of the internal_revenue_code the code requires a physical injury or sickness in order for a settlement award to be excludible from taxable_income you object to settlement awards involving sexual abuse by --------- being subject_to income_tax and believe that settlement awards should be excluded from taxable_income under sec_104 under the law the term physical injuries or physical sickness does not include emotional distress or any symptoms eg insomnia headaches and stomach disorders that may result h_r conf_rep no 104th cong 2d sess ndollar_figure for example if a taxpayer receives damages solely on account of emotional distress he or she cannot exclude the damages from taxable_income however if a lawsuit originates from a physical injury or sickness all resulting damages other than punitive_damages are treated as payments received on account of the physical injury or sickness for example if a taxpayer receives damages other than punitive_damages for a physical injury he or she can exclude all damages including those received for emotional distress from taxable_income a taxpayer also may exclude from income an amount of damages that equals medical_expenses incurred to treat emotional distress sec_104 of the code if a settlement award represents either damages for physical injury or sickness other than for punitive_damages or reimbursement for medical_expenses incurred to treat emotional distress the damages can be excluded from taxable_income if a settlement award represents damages solely for emotional distress other than reimbursement of medical_expenses or other nonphysical injuries or sickness the settlement award cannot be excluded from taxable_income the change you requested that would allow a taxpayer to exclude damages for emotional distress or other nonphysical injuries or sickness from taxable_income would requires a statutory amendment i hope this information is helpful if you need further information please contact me or - --------------------- identification_number ------------- at --------------------- sincerely s robert m brown associate chief_counsel income_tax and accounting
